Moore v Dunne (2015 NY Slip Op 09265)





Moore v Dunne


2015 NY Slip Op 09265


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-03078
 (Index No. 703440/13)

[*1]Steven Moore, et al., respondents, 
vNicole Dunne, et al., appellants, et al., defendants.


DeSena & Sweeney, LLP, Bohemia, NY (Shawn P. O'Shaughnessy of counsel), for appellants.
Harley Fastman, Lake Success, NY (Meredith A. Yevin of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants Nicole Dunne and John Dunne appeal from an order of the Supreme Court, Queens County (Nahman, J.), entered January 8, 2015, which granted the plaintiffs' motion for leave to reargue the plaintiffs' cross motion pursuant to CPLR 306-b to extend the time to serve a summons and complaint upon those defendants, which had been denied in an order of the same court entered July 25, 2014, and, upon reargument, vacated the determination in the order dated July 25, 2014, denying the cross motion, and thereupon granted the cross motion.
ORDERED that the order entered January 8, 2015, is affirmed, with costs.
The Supreme Court properly granted that branch of the plaintiffs' motion which was for leave to reargue. Upon reargument, the Supreme Court providently exercised its discretion in granting the plaintiffs' cross motion pursuant to CPLR 306-b to extend their time to serve the defendants Nicole Dunne and John Dunne in the interest of justice (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95; Siragusa v D'Esposito, 116 AD3d 837; Bergling v Schwartz, 97 AD3d 772; Robles v Mirzakhmedov, 34 AD3d 554; see also Thompson v City of New York, 89 AD3d 1011).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court